GANTY, J.
(dissenting). I cannot concur in the foregoing opinion. The publication containing the alleged libel is a long, rambling article, in which defendant airs his grierances against Moen. The county attorney is nowhere alluded to, except incidentally "in the paragraph quoted in the majority opinion. It is hard to get a clear idea of the situation without reading the whole article. The defendant is eridently a foreigner, whose use and understanding of the English language is not rery good; and, being a layman, we cannot hold as a question of law that he has any rery definite knowledge of the exact method of procedure in taking appeals in justice’s court in criminal cases. Taking the whole article together, it does not clearly appear that he intended to charge that the county attorney acted in bad faith and willfully denied the truth in claiming that he had nerer receired notice of appeal. In the crude manner in which defendant expresses himself, his language is susceptible of meaning merely that the county attorney was imposed upon by Moen, and did not intend to act deceitfully. In my opinion, defendant’s meaning was a question for the jury.